     Case 2:18-cv-00322-JAD-CWH Document 58 Filed 01/22/19 Page 1 of 3



 1   SKLARWILLIAMS, PLLC
     Crane M. Pomerantz (NV Bar NO. 14103)
 2   410 S. Rampart Blvd., Suite 350
 3   Las Vegas, Nevada 89145
     Telephone: (702) 360-6000
 4   Facsimile: (702) 360-0000
     CPomerantz@sklar-law.com
 5
     OLSHAN FROME WOLOSKY LLP
 6   Kyle C. Bisceglie (pro hac vice)
 7   Kyle J. Kolb (pro hac vice)
     1325 Avenue of the Americas
 8   New York, New York 10019
     Telephone: (212) 451-2300
 9   Facsimile: (212) 451-2222
     Kbisceglie@olshanlaw.com
10
     Kkolb@olshanlaw.com
11   Attorneys for Plaintiffs REMARK
     HOLDINGS, INC. and KANKAN LIMITED
12
                                UNITED STATES DISTRICT COURT
13                                   DISTRICT OF NEVADA
14 REMARK HOLDINGS, INC., a Delaware                 Case No.: 2:18-cv-00322-JAD-CWH
   Corporation and KANKAN LIMITED, a
15 British Virgin Islands company,                   STIPULATION REGARDING THE
                                                     PENDING MOTIONS TO DISMISS
16                        Plaintiff,                 AND ORDER
                                                     (First Request)GRANTING
17 v.

18 CHINA BRANDING GROUP LIMITED (IN
   OFFICIAL LIQUIDATION), an exempted                      ECF Nos. 20, 40, 58
19 Cayman Islands company acting by and
   through its joint official liquidators; ADAM
20 ROSEMAN; JOINT OFFICIAL
   LIQUIDATORS, with no personal liability,
21 HUGH DICKSON OF GRANT
   THORNTON SPECIALIST SERVICES
22 (CAYMAN) LTD, a Cayman Islands
   company, and DAVID BENNETT OF
23 GRANT THORNTON RECOVERY AND
   REORGANISATION LTD, a Cayman
24 Islands company; and DOES 1 through 10,
   inclusive,,
25
                           Defendants.
26

27           Plaintiffs Remark Holdings, Inc., and Kankan Limited (“Plaintiffs”), by and through

28   their counsel of record, Sklar Williams, PLLC, and Olshan Frome Wolosky LLP, and
                                                1
     4872646-2
     Case 2:18-cv-00322-JAD-CWH Document 58 Filed 01/22/19 Page 2 of 3



 1   Defendants China Branding Group Limited (In Official Liquidation) (“CBG”) acting through its
 2   joint official liquidators, Joint Official Liquidators, Hugh Dickson of Grant Thornton Specialist
 3   Services, and David Bennett of Grant Thornton Recovery and Reorganisation Ltd. (the
 4   “Cayman Defendants”), by and through their counsel of record, Holland & Hart LLP and
 5   Sheppard, Mullin, Richter & Hampton LLP, hereby stipulate and agree as follows:
 6           1.     On February 21, 2018, Plaintiffs filed the Complaint in this action and asserted
 7   claims against Adam Roseman and the Cayman Defendants.
 8           2.     On April 25, 2018, Adam Roseman filed a Motion to Dismiss the Complaint as
 9   against him [ECF No. 20].
10           3.     On September 14, 2018, the Cayman Defendants filed a Motion to Dismiss the
11   Complaint as against them [ECF No. 40], which raised similar issues of law as the Motion to
12   Dismiss filed by Mr. Roseman.
13           4.     On October 30, 2018, CBG asserted Counterclaims against Plaintiffs [EFC No.
14   53].
15           5.     The parties held a mediation on January 14 and 15, 2019, during which Plaintiffs
16 and the Cayman Defendants reached an agreement in principle to resolve their claims against

17 each other. Plaintiffs did not reach a resolution with Roseman, and counsel for Roseman is not a

18 party to this stipulation. Plaintiffs and the Cayman Defendants are currently negotiating final

19 terms for the settlement of their claims against each other, subject to the conditions precedent

20 that the parties agree to the terms of a written Definitive Settlement Agreement, and such

21 Definitive Settlement Agreement is approved by Plaintiffs’ Board of Directors and the Grand

22 Court of the Cayman Islands.

23           6.     Accordingly, Plaintiffs and the Cayman Defendants respectfully request that the
24   Court hold in abeyance any ruling on the pending Motions to Dismiss for a period of thirty days
25   to allow Plaintiffs and the Cayman Defendants to finalize the definitive terms of their
26   settlement.
27

28
                                                     2
     4872646-2
     Case 2:18-cv-00322-JAD-CWH Document 58 Filed 01/22/19 Page 3 of 3



 1   DATED this 19th day of January 2019                    DATED this 19th day of January 2019
 2
     /s/ Robert D. Weber                                   /s/ Kyle J. Kolb
 3
     Robert D. Weber (Admitted pro hac vice)               Kyle C. Bisceglie (pro hac vice)
 4   SHEPPARD, MULLIN, RICHTER &                           Kyle J. Kolb (pro hac vice)
     HAMPTON LLP                                           OLSHAN FROME WOLOSKY LLP
 5   1901 Avenue of the Stars, Suite 1600                  1325 Avenue of the Americas
 6   Los Angeles, California 90067-6055                    New York, New York 10019

 7   Robert J. Cassity (NV Bar No. 9779)                   Crane M. Pomerantz (NV Bar No. 14103)
     HOLLAND & HART LLP                                    SKLAR WILLIAMS, PLLC
 8   9555 Hillwood Dr., Second Floor                       410 S. Rampart Blvd., Suite 350
     Las Vegas, NV 89134                                   Las Vegas, Nevada 89145
 9

10   Attorneys for China Branding Group                    Attorneys for Plaintiffs REMARK
     Limited (In Official Liquidation) and its             HOLDINGS, INC. and KANKAN LIMITED
11   Joint Official Liquidators Hugh Dickson
     and David Bennett
12

13                                          ORDER

14       The court construes this stipulation [ECF No. 58] as a joint motion under Local
15    Rule 7-1(c) because it was signed by fewer than all parties to this case. Good cause
      appearing, it is HEREBY ORDERED that the joint motion [ECF No. 58] is
16    GRANTED, and the court will hold the pending motions to dismiss in abeyance
17    until February 21, 2019.

18                                               _____________________________
                                                         ________________ _ _____
19                                               U.S. District
                                                          rict  JJudge
                                                            ctt Juudg  Jennifer
                                                                   d e Jenn
                                                                         nniffer
                                                                         nn   e DDorsey
                                                 January 22, 2019
20

21

22

23

24

25

26

27

28
                                                       3
     4872646-2
